


 HJ 72 ENR: Making further continuing appropriations

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		One Hundred Tenth Congress of the United States
		  of America
		At the First
		  SessionBegun and held at the City of Washington on
		Thursday, the fourth day of January, two thousand and seven
		H. J. RES. 72
		
		JOINT RESOLUTION
		Making further continuing appropriations
		  for the fiscal year 2008, and for other purposes.
	
	
		That Public Law 110–92 is further
			 amended by striking the date specified in section 106(3) and inserting
			 December 31, 2007.
		2.Public Law 110–92 is further amended by
			 adding at the end the following new sections:
			
				160.Notwithstanding any other provision of this
				joint resolution, there is appropriated for payment to the heirs at law of
				Julia Carson, late a Representative from the State of Indiana, $165,200.
				161.Notwithstanding section 106, the authority
				to provide care and services under section 1710(e)(1)(E) of title 38, United
				States Code, shall continue in effect through September 30, 2008.
				162.Notwithstanding section 106, the authority
				provided by section 2306(d)(3) of title 38, United States Code, shall continue
				in effect through September 30,
				2008.
				.
		
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
